Exhibit 10.4

 

[g198081lgi001.jpg]

 

AMENDMENT NO. 001 TO

MASTER LOAN AND SECURITY AGREEMENT

 

THIS AMENDMENT dated as of September 23, 2014 amends that certain Master Loan
and Security Agreement dated as of August 31, 2009 between FIFTH THIRD BANK, as
Lender, and STELLARIS LLC, as Borrower (the “Master Loan”).  Unless otherwise
specified herein, all capitalized terms shall have the meanings ascribed to them
in the Master Loan.

 

WHEREAS, Lender and Borrower seek to enter into additional financing
transactions under the Master Loan, and have determined that amending the Master
Loan will be mutually beneficial to each party; and

 

WHEREAS, Borrower is affiliated with PRIMORIS SERVICES CORPORATION and, as such,
shall be benefited directly by the transaction(s) contemplated by the “Primoris
Loan Documents” (as hereinafter defined), and has agreed to pledge the
Collateral under this Master Loan as additional collateral under the Primoris
Loan Documents,

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, Borrower and Lender hereby agree that the
Master Loan will be amended to modify and/or add the following language:

 

1.                                      Section 3(d) is hereby added to the
Master Loan to read as follows:

 

“(d) Borrower hereby grants to Lender a continuing security interest in the
Collateral, to further secure the payment and performance of all indebtedness
and obligations of Primoris Loan Documents to Lender under that certain Master
Loan and Security Agreement dated September 19, 2014 by and between Fifth Third
Bank and Primoris Services Corporation and other documents relating thereto (and
any renewals, extensions and modifications thereof) and under any other
agreement or instrument (as the same may be renewed, extended or modified) both
now in existence and hereafter created, by and between Primoris Services
Corporation and Lender, and hereinafter collectively referred to as the
“Primoris Loan Documents”.

 

2.                                      Subsection 13(a)(vii) of Events of
Default and Remedies section 13, shall be deleted and the following inserted in
lieu thereof:

 

“(vii) a default shall have occurred and be continuing under any contract,
agreement or document between (x) Borrower or any Guarantor or Primoris Services
Corporation and (y) Lender or any affiliate of Lender;”

 

IN WITNESS WHEREOF, Lender and Borrower have executed this Amendment as of the
date first above written.

 

 

LENDER:

 

FIFTH THIRD BANK

 

 

 

 

By:

/s/ Gerald Whitfield

 

Name:

Gerald Whitfield

 

Title:

VP

 

 

 

 

 

BORROWER:

 

STELLARIS LLC

 

 

 

 

 

 

By:

/s/ A. Theeuwes

 

Name:

A. Theeuwes

 

Title:

CFO

 

©2003 Fifth Third Bancorp

 

--------------------------------------------------------------------------------